     Case 2:20-cv-00818-VAP-E Document 16 Filed 04/17/20 Page 1 of 1 Page ID #:384

                                                                JS-6

 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY D. WILKINS,           ) NO. CV 20-818-VAP(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       ) JUDGMENT
                                   )
14   STATE OF CALIFORNIA, et al., )
                                   )
15                                 )
                    Defendants.    )
16   ______________________________)
17

18         IT IS ADJUDGED that: (1) the federal claims in the First Amended
19   Complaint are dismissed without leave to amend and with prejudice;
20   (2) the Court declines to exercise supplemental jurisdiction over the
21   state law claims; and (3) the action is remanded to the Superior Court
22   of the State of California for the County of San Luis Obispo.
23

24               DATED: April 17, 2020.
25

26
                                              _______________________________
                                              _____
                                                  __
                                                  _ _________________________
                                                                           _ _
27                                                 VIRGINIA
                                                    VI
                                                    V IRGINIA A. PHILLIPS
                                               UNITED STATES DISTRICT JUDGE
                                                                          GE
                                                                          GE
28
